Prospectus Supplement Filed Pursuant to Rule424(b)(5) (to Prospectus dated July 23,2009) Registration No.333-160568 $1,000,000 5,000,000 Shares of Common Stock Pursuant to this prospectus supplement and the accompanying prospectus, we are offering up to 5,000,000 shares of our common stock, par value $0.001 per share. Our common stock is listed on the NYSE Amex LLC (formerly, the American Stock Exchange) under the symbol “ULU.” We have applied to list the shares being sold in this offering on the NYSE Amex. There can be no assurances that the NYSE Amex will grant the application. Rodman& Renshaw,LLC is acting as the exclusive placement agent for this offering.We have agreed to pay the placement agent the placement agent fees set forth in the table below.In addition to the placement agent’s fee below, we have also agreed to issue the placement agent warrants to purchase up to an aggregate of 250,000 shares of our common stock at an exercise price of $0.25 per share.See "Plan of Distribution" beginning on page S-18 of this prospectus supplement for more information regarding these arrangements. Price Per Common Share Total Public Offering Price for Common Stock $ 0.2000 $ 1,000,000 Placement Agent Fees $ 0.0140 $ 70,000 Proceeds, Before Expenses, To Us $ 0.1860 $ 930,000 The placement agent is not purchasing or selling any shares of our common stock pursuant to this prospectus supplement or the accompanying prospectus, nor are we requiring any minimum purchase or sale of any specific number of shares, but will use best efforts to arrange for the sale of all of the securities offered pursuant to this prospectus supplement.Because there is no minimum offering amount required as a condition to the closing of this offering, the actual public offering amount, placement agent fees and proceeds to us are not presently determinable and may be substantially less than the maximum amounts set forth above.We expect that delivery of the shares being offered pursuant to this prospectus supplement will be made to purchasers on or about February 5, 2010. Investing in our securities involves risk. You should carefully review the risks and uncertainties described under the heading “Risk Factors” beginning on page 8 of this prospectus supplement. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is February 4, 2010. TABLE OF CONTENTS Page ABOUT THIS PROSPECTUS SUPPLEMENT S-3 PROSPECTUS SUPPLEMENT SUMMARY S-3 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS S-7 RISK FACTORS S-8 USE OF PROCEEDS S-18 PLAN OF DISTRIBUTION S-18 LEGAL MATTERS S-20 EXPERTS S-20 WHERE YOU CAN FIND MORE INFORMATION S-20 INCORPORATION OF CERTAIN INFORMATION BY REFERENCE S-20 Table of Contents ABOUT THIS PROSPECTUS SUPPLEMENT This document consists of two parts.
